12-3155
         Boukhari v. Holder
                                                                                       BIA
                                                                                Montante, IJ
                                                                               A029 718 490
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 7th day of February, two thousand fourteen.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                REENA RAGGI,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       JIHAD BOUKHARI, AKA JIHAD MOUNIT
14       BOUKHARI,
15                 Petitioner,
16
17                            v.                                12-3155
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                Serghei Potorac, Falls Church, VA.
25
26       FOR RESPONDENT:                Stuart F. Delery, Principal Deputy
27                                      Assistant Attorney General; Jennifer
28                                      Williams, Senior Litigation Counsel;
29                                      Lauren E. Fascett, Trial Attorney,
30                                      Office of Immigration Litigation,
31                                      United States Department of Justice,
32                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Jihad Boukhari, a native of Kuwait and citizen of

 6   Lebanon, seeks review of a July 13, 2012, decision of the

 7   BIA affirming the January 27, 2011, decision of Immigration

 8   Judge (“IJ”) Philip J. Montante, Jr., which denied

 9   Boukhari’s applications for asylum, withholding of removal,

10   and relief under the Convention Against Torture (“CAT”).        In

11   re Jihad Boukhari, No. A029 718 490 (B.I.A. July 13, 2012),

12   aff’g No. A029 718 490 (Immig. Ct. Buffalo Jan. 27, 2011).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA decision.     See Xue

17   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

18   Cir. 2005).    The applicable standards of review are well-

19   established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

20   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21       In his counseled brief, Boukhari fails to address or

22   even acknowledge the agency’s adverse credibility

23   determination.    As we do not find that manifest injustice

                                     2
 1   would result if we decline to review the agency’s adverse

 2   credibility determination, we deem waived any challenge to

 3   that determination. See Yueqing Zhang v. Gonzales, 426 F.3d
4   540, 541 n. 1, 545 n.7 (2d Cir. 2005).    Accordingly, the

 5   finding stands as a dispositive basis for the agency’s

 6   denial of asylum, withholding of removal, and CAT relief.

 7   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

 8   523 (2d Cir. 2005).

 9       For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot. Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk




                                    3